PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/742,460
Filing Date: 5 Jan 2018
Appellant(s): Dyson Technology Limited



__________________
Ethan W. Bell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by Natsumeda et al. (US8421292B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Natsumeda in view of Alkhimov et al. (US5302414).
Regarding Claims 14 and 19, Natsumeda teaches a magnet comprising a sintered magnetic body containing grains of a rare earth alloy (Col. 1, Lines 7-10) with one or more deposited beads of dysprosium onto a part of a surface the magnetic body (12a in Figure 2b) (Col. 5, Lines 21-30). 
Specifically, Natsumeda teaches the beads are deposited on the poles of magnet surface edge, and each magnet is geometrically divided by pole intersections (N/S) and each metal bead is deposited in a region that is spaced away from the pole intersections (on the surface edge of the magnets). (Fig. 3)
Natsumeda specifies that the beads are deposited on the corner edges atop the magnetic surface (Fig. 11C) in an area of high demagnetization (col. 12, Lines 25-35). The top surface of the magnet (12) is substantially parallel to the surface of the magnetic teeth and the magnetic flux is considered to be substantially even throughout, therefore the top surface of the magnet (12) is considered to meet the limitation of a region of highest magnetic field density. 
Regarding the claim limitation of the deposition of the bead being accomplished via a cold spray process, this limitation is considered a product-by process limitation. Natsumeda teaches the heavy rare earth element (Dy) bead is deposited “by sputtering or spraying, and be diffused in specific regions” (Col. 13, Lines 15-25). While Natsumeda does not teach spraying is accomplished by cold spraying explicitly, the end product of the prior art appears identical to the claimed product-by-process as both comprise Dy beads deposited by spraying in specific regions of a Magnet body, and the claimed step of cold spraying is not considered to impart a distinctive structural characteristic to the final product compared to the prior art step of spraying. 
Alternatively, even if the product resulting from cold spraying was considered different than spraying in general, Alkhimov teaches that cold gas dynamic spraying (cold spraying) can be used to deposit metal particles onto an article (Abstract) where the article is comprised of metal or alloy (Claim 1) to ensure the acceleration of fine metal particles though a supersonic jet of a predetermined profile/area to minimize the level of thermal/dynamic/chemical effects on the surface being coated, resulting in a uniform structure with no cracking and excellent adhesion (Col. 4, Lines 60-68, Col. 5, lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art to use cold spraying specifically for the spraying of the magnet body taught by Natsumeda for the purpose of ensuring the acceleration of fine metal particles though a supersonic jet of a predetermined profile/area to minimize the level of thermal/dynamic/chemical effects on the surface being coated, resulting in a uniform structure with no cracking and excellent adhesion Even though product-by-process claims are limited by and defined by the process, determination of patentability based on the product itself; in the case where a prior art teaches product which reasonably appears to be identical with or slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. (See MPEP 2113(I and III))
Regarding Claims 21-22, Natsumeda teaches the main phase of the permanent magnet is of the form R2Fe14B, where R Is at least one of Nd and Pr. (Col. 2, Lines 25-40). 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda as applied to Claims 14, 16-17 in view of Knapen (US5229738); or alternatively, Natsumeda in view of Alkhimov as applied to Claim 14 and in further view of Knapen (US5229738).
Regarding Claim 16, regarding the limitation of the surface of the magnet body is geometrically divided by pole intersections and each metal bead is deposited onto a region farthest away from the pole intersections Natsumeda teaches the amount of diffused Dy can be up to 0.36 wt% (Col. 9, Lines 14-15) and specifies that the beads are deposited on the corner edges atop the magnetic surface (Fig. 11C) in an area of high demagnetization (col. 12, Lines 25-35). The top surface of the magnet (12) is substantially parallel to the surface of the magnetic teeth and the magnetic flux is considered to be substantially even throughout, therefore the top surface of the magnet (12) is considered to be a region of highest magnetic field density. However, Natsumeda does not explicitly teach the magnet body is geometrically divided by pole intersections, however, Knapen teaches a multipolar rotor permanent magnet (abstract) and teaches the magnetic body contains a plurality of alternating spaced north and south pole regions thereby forming a multipolar field pattern (Claim 1) serving the purpose of saving space (Col. 8, Lines 46-52). Therefore, one of ordinary skill in the art would have been motivated to use a multipolar permanent magnet with different pole intersection in a rotor system of Natsumeda for the purpose of forming a rotor with reduced space. A rotor magnet with beads on the corner edges on a multipolar rotor magnet is considered to read on the claimed limitations assuming in the case of a symmetrical multipolar magnet. 


Claims 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda as applied to Claims 14; or alternatively, Natsumeda in view of Alkhimov, as applied to Claims 14, 16-17.
Regarding Claims 23-24, Natsumeda teaches the amount of diffused Dy can be up to 0.36 wt% (Fig. 10) (Col. 9, Lines 14-15) but does not teach the claimed range of 0.5-15% weight Dy diffused. However, Natsumeda teaches the sintered magnet body is heat treated in a range of 700-1000 centigrade for the purpose of diffusing the rare earth metal (Dy) into the magnet body (within the grains); and teaches the base magnet already has 5% Dy (Table 1) and that the end portions have 0.36% mass diffused (after deposition). Since appellant admits heat treatment is responsible for the diffusion of Dy in the grains (Page 9, [001]); and Natsumeda teaches a similar heat treatment method, it would have been obvious to one of ordinary skill in the art to perform heat treatment for a longer time for the purpose of increasing the amount of Dy diffused from the end portions for the purpose of increasing coercivity. 
Regarding Claims 25-26, Natsumeda teaches that Dy is diffused in the grain-boundaries as Dy2Fe14B and then inside the main Nd2Fe14B grains thereby forming a shell layer. (Col. 7, Lines 40-45) and (Col. 4, Lines 30-40)
Regarding Claim 27, since it would be obvious to one of ordinary skill to diffuse the claimed range of Dy in to the Nd-based grains, it would be expected by one of ordinary skill in the art that a similar shell layer thickness would also have formed under the expectation that products made by similar methods have similar properties. (See MPEP 2112.01(I)). 
Regarding Claim 28, Natsumeda teaches a Dy deposition rate of 0.5-5 microns per hour. Therefore, it would have been obvious to one of ordinary skill in the art to have a deposition thickness in the claimed range of 1-5 microns before heat treatment to diffuse Dy into the grains for the purpose of forming a controlled Dy thickness to be diffused into the grain boundaries in further heat treatment. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda as applied to Claims 14, 16-17 in view of Woodling (US4368011); or alternatively, over Natsumeda in view of Alkhimov as applied to Claims 14, 16-17, and further in view of Woodling.
Regarding Claim 18, Natsumeda teaches the magnet bodies (rotor teeth) can be round in shape (Fig. 2B) but does not teach the magnets are cylindrical. However, Woodling teaches that the magnetic rotor teeth can be cylindrical in shape (69) (Figure 8). Therefore, it would have been obvious to one of ordinary skill in the art to deposit rare earth beads on cylindrical magnetic bodies instead of arc-shaped magnetic bodies of a rotor to achieve the predictable result of forming magnetic teeth on a rotor. 

(2) Response to Argument
Appellant argues that the claimed step of cold spraying is in fact considered to impart a distinctive structural characteristic to the final product compared to the prior art step of spraying. The kinetic energy of particles during cold spraying is converted to plastic deformation energy thus exhibiting adiabatic shear bands, appellant notes the specification discloses a variety of benefits and differences of the claimed invention such as in [0018-0021] of specification. By comparison, Natsumeda requires inter alia a degree of heating preventing adiabatic shearing of the deposited material and is more akin to welding or melting the target material. 
This is not considered persuasive. Claim 14 is drawn to a magnet comprising a magnetic body and one or more Dy beads, where each bead is deposited onto a part of the surface via cold spray process. The claimed structure is a magnet with one or more Dy beads deposited on the surface; not a magnet with Dy beads exhibiting adiabatic shear bands. In fact, nowhere in the description are the words “adiabatic” or “shear bands” even taught or disclosed. The arguments of counsel cannot take the place of evidence in the record. (See MPEP 716.01(c)). 
MPEP 2113 states that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The structure implied by the process steps should be considered when assessing the patentability of product-by-process steps. Appellant reduces the broad teaching of deposition by spraying as taught by Nasumeda to higher temperature deposition techniques such as PVD or vapor deposition, and to not include cold spraying. The genus of spraying in the field of material deposition includes cold spraying and temperature-dependent techniques. Therefore, products made by spraying include structures with and without adiabatic shear bands. 
In summary, appellant has failed to convincingly argue the structure imparted by cold spraying in the claimed product has distinct structural characteristics the product of the prior art made by spraying. 

Appellant argues the broad genus of spraying would not anticipate the cold spraying, as Natsumeda only teaches a specific embodiment of spraying with a Dy diffusion process that is not cold spraying, therefore the office action fails to establish a prima facie case of anticipation. 
This is not convincing.  Claim 14 requires a magnetic body and one or more beads of Dy metal, where each bead is deposited via a cold spray process onto a part only of a surface of the magnetic body. The claimed product is therefore a magnetic body with deposited Dy beads. The Natsumeda reference teaches beads of Dy deposited onto a magnetic body broadly by sputtering or spraying. The genus of spraying includes thermal spraying (where the metal to be deposited is melted or vaporized and propelled to a substrate) as admitted by applicant and taught as a preferred embodiment in Natsumeda; or by cold spraying where small particles are accelerated in a supersonic jet of heated gas at high enough velocities where there is negligible heat transfer (adiabatic) and plastically deform at high shear rates. Further evidence that cold spraying falls into the genus of spraying is found in the Alkhimov reference as used in the 103 rejection which teaches that cold gas dynamic spraying (cold spraying) can be used to deposit metal particles onto an article (Abstract) where the article is comprised of metal or alloy (Claim 1) to ensure the acceleration of fine metal particles though a supersonic jet of a predetermined profile/area to minimize the level of thermal/dynamic/chemical effects on the surface being coated, resulting in a uniform structure with no cracking and excellent adhesion (Col. 4, Lines 60-68, Col. 5, lines 1-10). It is therefore clear from both appellant’s arguments and the cited references that spraying, in the context of depositing metal material, either consists of thermal spraying methods or cold spraying methods. 
Regarding the combination of Natsumeda and Alkhimov, appellant argues Natsumeda teaches the Dy diffusion process described in the preferred embodiments [of the thermal vapor deposition] is considered the most suitable for production of the permanent magnet according the present invention; therefore, the cold spraying techniques of Alkhimov not applicable to Natsumeda. Even if Alkhimov was applicable, an ordinary artisan would not be motivated apply the cold spraying in lieu of the preferred species as contemplated by Natsumeda. 
This is not convincing. In citing Col. 13, Lines 26-31, appellant argues that thermal vapor deposition is taught as the preferred embodiment over spraying. The cited portion in its entirety reads: 
In the preferred embodiments and the example described above, while the heavy rare-earth element RH is supplied to some region of the surface of the sintered magnet body from the RH bulk body 40 as shown in FIG. 4 in vapor phase, it is allowed to diffuse inside the magnet body. The method for forming the high coercivity portion according to the present invention is not limited to this. 

The heavy rare-earth element RH may be deposited on both ends of the sintered magnet body as a film or powder by sputtering or spraying, and be diffused in a specific region of the sintered magnet body from the deposited film or powder. Note however that the Dy diffusion process described in the preferred embodiments of the present invention, which can minimize the decrease in remanence B, and also uses Dy efficiently, is considered most suitable for production of the permanent magnet according to the present invention. (Col. 13, Lines 15-31) (Emphasis added)

Patents are relevant as prior art for all they contain, and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. (See MPEP 2123(I)). Here, Natsumeda in no uncertain terms teaches the rare earth bead may be deposited by spraying, and that the invention is not limited to vapor deposition.  
Regarding the allegation that Alkhimov is not relevant or analogous to the Natsumeda reference; it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Alkhimov is both in the field of endeavor of depositing metallic material by spraying and reasonably pertinent to the spraying process taught by Natsumeda. 
Regarding the argument that Natsumeda teaches away from spraying by teaching that vapor deposition is a preferred embodiment; disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. (See MPEP 2123(II)). Therefore, the Natsumeda is not considered to teach away from the genus of spraying or the cold spraying teaching of Alkhimov. 
Regarding Claim 16 and the combination of Natsumeda and Knappen, appellant argues that Knappen makes no mention of diffusion of rare earth elements in a magnet, and it is unclear how one of ordinary skill in the art would combine the cited aspects of Knappen with Natsumeda to yield the claimed subject matter. 
This is not convincing. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 16 requires a magnet body be geometrically divided by pole intersections and each metal bead be deposited onto a region farthest away from the pole intersections. Appellant does not argue that the Natsumeda teaches a permanent magnet including a rotor and stator and a plurality of permanent magnets placed on either the rotor or stator (abstract) where beads are deposited on the corner edges atop the magnetic surface (Fig. 11C) in an area of high demagnetization (col. 12, Lines 25-35). The top surface of the magnet (12) is substantially parallel to the surface of the magnetic teeth and the magnetic flux is considered to be substantially even throughout, and where the top surface of the magnet (12) is considered to be a region of highest magnetic field density. Natsumeda already teaches the beads are deposited on spaced out corners of a geometrically divided magnet body, but does not teach that the magnet body is divided geometrically by pole intersections. The Knappen reference teaches a multipolar rotor permanent magnet (abstract) and teaches the magnetic body contains a plurality of alternating spaced north and south pole regions thereby forming a multipolar field pattern (Claim 1) serving the purpose of saving space (Col. 8, Lines 46-52). Saving space means that fewer separate magnets are required in a rotor if each permanent magnet was multipolar. The combination of references relies on an ordinary artisan being motivated to use a permanent magnet with geometrically divided pole intersections as a multipolar permanent magnet to be fixed on the rotor or stator of Natsumeda for the purpose of saving space by reducing the number of permanent magnets needed to create a similar magnetic effect during motor operation. The geometrically divided permanent magnet of Natsumeda would therefore also be divided by polar intersections as the magnet would be multipolar. The corner regions, where Natsumeda already teaches the Dy is deposited on would thereby be regions furthest away from the pole intersections of the multipolar permanent magnet. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700    
                                                                                                                                                                                                    /SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.